DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 10,901,216. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant seeks broader scope protection of previously patented claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-8, 11-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (hereinafter “Tanaka”),  US Pub. No. 2011/0063871.
Regarding claim 4, Tanaka teaches a method of operating an optical engine, the optical engine comprising a plurality of laser diodes sealed in an encapsulated package (fig. 1), the method comprising: causing the plurality of laser diodes to generate laser light (fig. 1, laser diodes 101R, 101B, and 101G), comprising: receiving the laser light from each of the laser diodes of the plurality of laser diodes by a single face of an optical director element shared between the plurality of laser diodes (fig. 1, lens holder 12); redirecting, by the single face of the optical director element, the received laser light toward an optical window of the encapsulated package (fig. 1, elements 9-12); and collimating, by a plurality of collimation lenses, the laser light from the plurality of laser diodes that exits the encapsulated package via the optical window to generate a plurality of laser light beams (fig. 11, lens condenser 11).
Regarding claim 5, Tanaka teaches combining, via a beam combiner, the plurality of laser light beams received from the plurality of collimation lenses into a single aggregate beam (fig. 1, lens condenser 11).
Regarding claim 6, Tanaka teaches wherein combining the plurality of laser light beams comprises: receiving, by a first optical element of the beam combiner, a first laser light generated by a first laser diode of the plurality of laser diodes; and redirecting, by the first optical element, the first laser light to travel in a first direction (fig. 1, laser diode 101R).

Regarding claim 8, Tanaka teaches receiving, by a third optical element of the beam combiner, the first laser light traveling in the first direction, the second laser light traveling in the first direction, and a third laser light generated by a third laser diode of the plurality of laser diodes; transmitting, by the third optical element, the first laser light traveling in the first direction and the second laser light traveling in the first direction; and redirecting, by the third optical element, the third laser light to travel in the first direction (fig. 1, laser diode 101B).
Regarding claim 11, Tanaka teaches causing a first laser diode of the plurality of laser diodes to generate a first laser light; causing a second laser diode of the plurality of laser diodes to generate a second laser light; and causing a third laser diode of the plurality of laser diodes to generate a third laser light (fig. 1, laser diodes 101R, 101G, and 101B).
Regarding claim 12, Tanaka teaches causing the first laser diode to generate first laser light comprises causing the first laser diode to generate the first laser light as red laser light; causing the second laser diode to generate the second laser light comprises causing the second laser diode to generate the second laser light as green laser light; and causing the third laser diode to generate the third laser light comprises causing the third laser diode to generate the third laser light as blue laser light (fig. 1, laser diodes 101R, 101G, and 101B).

Regarding claim 14, it is an optical engine of claim 1 and is rejected on the same grounds presented above.
Regarding claims 15-18, the have similar limitations to those of claims 5-8 and are rejected on the same grounds presented above.
Regarding claims 21-23, they have similar limitations to those of claims 11-13 and are rejected on the same grounds presented above.
Allowable Subject Matter
Claims 9, 10, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests wherein combining the plurality of laser light beams further comprises “receiving, by a fourth optical element of the beam combiner, at least the first laser light, the second laser light, and the third laser light; and routing, by the fourth optical element, at least the first laser light, the second laser light, and the third laser light to a controllable scan mirror.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622